Eon.EsaoWalter
 CQunq?*tforney
 Taylor county
 Abilene,Texas




has been reoeivedky this.~DepatTMmX..

       Your latterreads ai foil&

?I~tha& you.vurymuah for.y~ur.,ipinio~s
                                      .No.OJS9.:i&Hg. 106. Is the
ruling of the AttwiieyG~eral.:~.theae;op~~wt th&l%;h-e
                                                     Juatioeofthe
Peaas shouldnetfaran'irtibt~ Seci,'a:,~~~t'..fde,',~d~aiwl+ae fee
againstthe defendantin tii~qmeanor~dases.wherin
                                              se h+ghmaypatrolmen
arethe an-egtingofiic+-at.

*I underetsnd~ib&aidne to h&d @at~$t.is~?iq$.ligal for a oo~rstable
toaocept these fees ~leea,heaotualljy.pb*f~'th~'rrerrrioesset out
in brtiolo11X5, Code of Crim.%nalFrii~edurbi~~Ths
                                              +z&idn i am primar-
Sly'interesiad‘b~is wh+k.oti'ii?f &e',Justik~a;'#
                                               the'P+aoeshouldtax
anarrest fee againstthe defendantwh6n h hightcly
                                               patmilmanmakes the
arrest.'

       'OpinionaRo. C-106 and No. C-359 of this Deparbuenthold &at a
oonstaliLeis not enkt+led$0 oolleota fee when he is nc+ presentat the
time of an arre+tmade by the'hiighffay
                                     patsol,and that the ixu~stable
                                                                  is
Only entitledto fees fo,?ietiaes he Performsas set out In'Prtiole
1055, code of CriminalProoedureof Texa6.

        &fiole KISS, Code of CriminalProoedure'ofTeay, reads In part,
 a6 follOwsr

'The followingfees shall %e alluwedt&e +&tie, ~+r'&er peaoe.officers
perfe~tlie    MUKI seMoee inmisdemeanor oase@,to b'taxed against
the defendanton oonvitbn:
HonorableEsco Walter, page 2 (O-768)



"1. For executingeaoh warrant of arrest orsapias, or making
arrestwithoutwarrant,tm dollars.

.   .   .

65. For each ccmaltmentor release,one dollar.6

        You are respectfullyadvisedthat this Departmenthas repeat-
edly ruled that a ccn6tableor other peaoe officeris not entitledto
charge,oolleot,or aooeptfees unless he actuallyperfonm? the serric-
06 Set OUt in tie SiZatUt83. If the constabledoes not make the arrsst,
nor ihe camiiment, nor the releaas,he certainlycouldnot charge,
collect,or aocepta fee for doing no* A state highwaypatrclmm re-
oeivesa salazyfm the state of Texas for his serbiaes,and there ia no
statutoryauthorityin thirrstatewhereby a state highwaypatrolmm may
charge,collect,or aooept a fee from a defendant. The salary a state
hfghuaypatrolmanreoeives from the state of Texas is the only compensa-
tion to which he ia entitledtoreoei~o   for performinghi6 duties in
arrestingthe defendantchargednith misdemeanor.

       YOU are thereforerespectfully advised that if.a state highway
patrolmarr
         srrestsa defendantin a misdemeanorease and kings the defend-
ant before the just%09of the peace,and the defendantpleads guiltyand
is assesseda fine, the justiceof the peace shouldnot tax an arrest
fee againstthe defendant,

        For example,if a state highwaypatrolmanarrestsa defendantfor
vio&tion of a misdemeanorstatuteand king6 the defend6ntbefore the
justioeof the peace as outlined,bylaw, and'thedefendantenter6hi6
plea of guiltgbefore the jastio6of the peace and is assesseda ~fineof
one dollar and costs,then this 56 the following6mountvhioh the defend-
ant shouldb requiredto pay in dischargeof his fine and oosts,to-witr
One dollarfine; five dollars fee for the countyattorney;four dollars,
trial fee- making a total often dollars.

            Trustingthat this antmer8ycur Inquiry,we are

                                        Vow tidy yours


                                    ATLT'IYIRFTEP
                                            GENFX?&OFTEXA2
WJFlAl7t6gW
                                     @/s/We.   J. Fanning

zTGz:d    C.bnn                                7716.
                                                   3. Fanning
ATTORlV3Y
        GENERALOF3ExLs                               Assistant

APPRO7DD,OpinionConrmittee
         m G R L - Chairman